May 1, 2014 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus Fund Incorporated 1933 Act File No.: 2-9455 1940 Act File No.: 811-0523 CIK No.: 0000030146 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 165 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 25, 2014. Please address any comments or questions to my attention at 212-922-7272. Sincerely, /s/ Ana Mungo Ana Mungo Paralegal
